WELCH, J.
(concurring specially in result). I concur fully in the result reached, that is, the complete reversal of the trial court judgment and remand with directions to dismiss. However, in so doing I think we should make it plain that we do not in the least imply that in such a case as this, 12 O.S. 1941 § 1283 grants to or confers upon parents any personal or individual rights in themselves to have their son’s marriage annulled, as here contended.
That section of the statute deals with persons who “shall be incapable from want of age or understanding of contracting such marriage.” (Emphasis ours.) Legislative intent is not indicated to place this son in that classification because he is under 21, as contended, and to keep him in Such classification until he is 21. The courts should not so classify this young man, and we make it plain this decision does not do so.
DAVISON, V.C.J., and OSBORN and ARNOLD, JJ., concur in these views.